Citation Nr: 0630621	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-35 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for degenerative disc 
disease L5-S1.


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The veteran had honorable active service from December 1970 
to February 1978, followed by a period of service ending in 
January 1982 with a discharge under other than honorable 
conditions.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

A March 1989 administrative decision determined that the 
veteran was not eligible for benefits based on military 
service from May 2, 1978 to January 29, 1982, based on the 
character of the discharge at the conclusion of that period 
of service. The veteran did not appeal that determination.


FINDINGS OF FACT

1.  The appellant's lower back pain which occurred during 
honorable service was an acute and transitory injury related 
to lifting heavy objects.

2.  Lumbosacral strain was not manifested during the 
appellant's periods of honorable service or for many years 
thereafter.

3.  Degenerative disc disease at L5-S1 was not manifested 
during the appellant's periods of honorable service or for 
many years thereafter.

CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred during such service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1(d), 3.12, 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

2.  Degenerative disc disease at L5-S1 was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.1(d), 3.12, 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an August 2003 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  In March 2006, he 
submitted a VCAA notice response indicating that he had no 
other information or evidence to submit to VA to substantiate 
his claims.  The August 2003 letter was issued prior to the 
initial adjudication of this claim in September 2003, and 
there is accordingly no prejudicial timing defect under 
Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined in a July 
2006 letter from the RO.  Since the appellant received 
adequate notice through this source, the Board finds no 
prejudice to the appellant by proceeding with review, 
particularly in view of the fact that his service connection 
claims have been denied herein, making issues of disability 
rating and effective date moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records and post-service private 
medical records.  The appellant requested a hearing before 
the Board, but failed to appear.  To date, he has not 
provided good cause for why he missed that hearing, nor has 
he requested a new one.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

 II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  38 
C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);
 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The appellant's service medical records reflect that the 
appellant was treated for three days of lower back pain in 
April 1978, characterized by pain on full extension and 
forward flexion limited to 45 degrees, brought on by lifting 
heavy objects.  He was diagnosed with lower back pain and 
musculoskeletal strain.  However, three days later, the 
appellant's symptoms had improved; he had minimal tenderness, 
no deformity, and no signs of inflammation.  He was taken off 
quarters restriction, but was subsequently given a one week 
temporary restriction from lifting heavy weights, climbing 
ladders, running, or standing in the same position for a long 
time.  At a periodic examination in September 1978, it was 
noted that the appellant had a history of lower back pain 
that was not the result of known trauma, but that he still 
had pain.  However, at his discharge examination in November 
1981, it was noted that the appellant had recurring lower 
back pain from heavy lifting and sitting, but that it 
resolved with medication and was NCNS (no complications, no 
sequelae).  

There does not appear to have been a finding made by treating 
medical professionals that the appellant's lower back strain 
was a chronic condition, it is not reflected in regular 
complaints of or treatments for lower back pain, during the 
three years in service after the appellant made his initial 
complaint, nor is it supported by a series of temporary 
physical restrictions or a permanent physical profile making 
functional allowances for his lower back pain.  Therefore, 
there does not appear to be the evidence of chronicity 
required to find that the appellant experienced a chronic 
disease while in service.

Pursuant to 38 C.F.R. § 3.303(b), because there is no 
evidence of a chronic condition while in service, the Board 
must now determine whether the appellant experienced a 
continuity of symptoms and complaints after discharge from 
service.  Here, continuity of symptoms is noticeably lacking.  
After discharge, the earliest evidence that the appellant 
complained of lower back pain was in October 2002, twenty 
years after his final discharge from service.  A November 
2002 X-ray of the appellant's lumbar spine showed changes of 
degenerative disc disease and mild spondyloarthritic changes, 
while a November 2002 lumbar spine MRI revealed evidence of 
degenerative disk disease and broad-based bulging of the disk 
with a superimposed right paracentral/foraminal disk 
protrusion, a broad-based central protrusion abutting the 
ventral thecal sac, and multi-level hypertrophic changes of 
the facet joints and ligamentum flavum.  

However, the record contains no other notes reflecting that 
the appellant complained of lower back pain or received 
treatment until May 2003, when the appellant again complained 
of lower back pain.  Furthermore, no medical professional has 
opined that the appellant's current back pain is related to 
his injury in service, and the significant period of time 
between the appellant's discharge and his current complaints 
indicates to the Board that the appellant's lower back pain 
while in service was no more than an acute and transitory 
injury, unrelated to his current complaints.

A review of the appellant's entire file shows that there is 
no competent medical evidence of lumbosacral strain, to 
include arthritis, or degenerative disc disease until many 
years after service discharge, and that there is no nexus 
statement relating the appellant's current lumbosacral strain 
or degenerative disc disease back to his time in active 
service.  Arthritis is not shown during the one year 
presumptive period.  Therefore, the Board has concluded that 
the preponderance of the evidence is against the claims and 
the present appeals must be denied. 


ORDER

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for degenerative disc 
disease L5-S1 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


